                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

             Mark Hicks,              )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:20-cv-00317-GCM
                                      )
                 vs.                  )
                                      )
         TriNet HR III, Inc.,         )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s June 3, 2021 Order.

                                               June 3, 2021
